DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final Office Action for serial number 16/906,058, Suspended Mounting And Exercise Apparatus And Methods of Using Same, filed on June 19, 2020.

Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed June 24, 2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,436,047 to Foltz and in further view of U.S. Patent Publication No. 2009/0188197 to Irizarry.
Regarding claim 1, Foltz discloses a suspended mounting and exercise apparatus suspended from an overhead structure, comprising: a form ( 12, 30); and at least one anchoring point (26, 34) comprising a plurality of stalls (40,52) affixed to the form, wherein the form is affixed to the overhead structure via the at least one anchoring point (see Fig. 1).  Foltz, however, fails to explicitly disclose wherein the form is constructed of industry-standard rack components and wherein each of the rack components are provided with at least one hole therein; at least one Y-connector, T-connector, V-connector, X-connector, or end connector, the at least one Y-connector, T-connector, V-connector, X-connector or end connector provided with at least one opening corresponding to the at least one hole in each of the rack components.
Irizarry discloses a modular and adjustable structural support system having a form (10) constructed of industry standard rack components (12, 14) and wherein each of the rack components are provided with at least one hole therein (see holes on 12, 14); at least one Y-connector, T-connector, V-connector, X-connector, or end connector, the at least one Y-connector, T-connector, V-connector, X-connector or end connector provided with at least one opening corresponding to the at least one hole in each of the rack components (T shaped bracing connector 50 having a hole corresponding to a hole on (12,14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the mounting assembly and form of Foltz to include a form that is constructed of industry-standard rack components and wherein each of the rack components are provided with at least one hole therein; at least one Y-connector, T-connector, V-connector, X-connector, or end connector, the at least one Y-connector, T-connector, V-connector, X-connector or end connector provided with at least one opening corresponding to the at least one hole in each of the rack components as taught by Irizarry since such would provide diagonal bracing for the form of the mounting assembly of Foltz (see paragraph 33).
Regarding claim 2, Foltz in view of Irizarry discloses wherein the at least one suspension rod between the at least one anchoring point and the overhead structure (Fig. 1).
Regarding claim 3, Foltz in view of Irizarry discloses wherein the at least one suspension rod is connected to the at least one anchoring point affixed to the form and a second anchoring point  (22, 36) affixed to the overhead structure.
Regarding claim 4, Foltz in view of Irizarry discloses wherein a plurality of suspension rods are connected to the at least one anchoring point affixed to the form and the second anchoring point affixed to the overhead structure (Fig. 1).
Regarding claim 5, Foltz in view of Irizarry discloses wherein the plurality of suspension rods are connected to the at least one anchoring point affixed to the form and the second anchoring point affixed to the overhead structure at angles relative to each other (Fig. 1).
Regarding claim 6, Foltz in view of Irizarry discloses wherein the angles of the plurality of suspension rods relative to each other provide multiple axes of reinforcement against movement of the form (Fig. 1).
Regarding claim 7, Foltz in view of Irizarry discloses wherein the multiple axes are at least partly created by the stalls being positioned in different locations on the at least one anchoring point (Fig. 1).
Regarding claim 9, Foltz in view of Irizarry discloses wherein the rack components are 4 -sided as shown in Figure 1.
Regarding claims 10-11, Foltz in view of Irizarry fails to disclose wherein the rack components are 4 inches by 4 inches.  It would have been an obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the size of the rack components to a various of sizes including 4 inches by 4 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art as long as the rack components are being suspended and hold objects below the rack components.
Regarding claim 14, Foltz in view of Irizarry discloses exercise attachments (Irizzary – 62).
Concerning method claims 15-19, in view of the structure discloses by Foltz in view of Irizarry, the method for using a suspended mounting and exercise apparatus would have been obvious, since it is the normal and logical manner in which the device would be used.  If a prior art device, in its normal and usual operation, would be necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD M EPPS/             Primary Examiner, Art Unit 3632                                                                                                                                                                                           	October 19, 2022